Citation Nr: 0944843	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to April 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
bilateral knee degenerative arthritis.  In July 2005, the 
Veteran testified before a Decision Review Officer (DRO); a 
transcript of that hearing is of record.  On his March 2005 
Form 9, the Veteran requested a hearing before a member of 
the Board, however in March 2006 correspondence he withdrew 
his hearing request.  In January 2007, the Board denied 
entitlement to service connection for degenerative arthritis 
of the left knee and remanded the right knee claim for 
further development.  


FINDING OF FACT

Right knee degenerative arthritis was not present in service 
or manifested in the first postservice year, and is not shown 
to be etiologically related to service.


CONCLUSION OF LAW

Right knee degenerative arthritis was not incurred in or 
aggravated by active duty, and service incurrence of 
arthritis of the right knee may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in February 2004, 
prior to the date of the issuance of the appealed May 2004 
rating decision.

The Board further notes that, in July 2006 and January 2007, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, he was afforded a VA 
examination in August 2009 that was fully adequate for the 
purposes of determining whether or not the Veteran's 
degenerative arthritis of the right knee was related to 
service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.
II.  Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


III.  Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate this claim for increase, 
and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that post service medical 
records confirm that the Veteran has a current right knee 
disorder.  Treatment records dated in 2000 to 2008 from 
Redbird Family Clinic included a diagnosis of degenerative 
joint disease in the right knee in July 2000; July 2002 x-ray 
report from Duncanville Medical Center revealed early 
degenerative joint disease and supra patellar joint effusion 
of the right knee; and  December 2003 to July 2009 treatment 
records from VA North Texas Health Care System showed that 
the Veteran was treated for bilateral knee pain.  

The Veteran contends that he injured his right knee during 
active service.  In this regard, service treatment records 
(STR's) were negative for complaints, treatment, or diagnoses 
relating to a right knee injury or disorder, including 
degenerative arthritis.  However, the Board points out that 
during his July 2005 DRO hearing, the Veteran stated he was a 
gun chief cannoneer and that while he was engaged in enemy 
fire in the Mekong Delta in Vietnam, he was hit from the 
recoil of a firing Howitzer.  He indicated that he was seen 
by the unit medic who didn't keep records at the time.  
Following the incident, he had swelling and aching with 
movement of the knee.  He also submitted statements in June 
2005, in which B. B. indicated that he served in Vietnam 
during the same period as the Veteran.  He reported that 
although he served in a different unit, he spent Easter Day 
1966 with the Veteran and at that time the Veteran was having 
problems with his knees.  L. C. indicated that he also served 
in Vietnam and that the Veteran sustained knee injuries 
during his Vietnam tour.  Consequently, those statements must 
be considered.  See 38 U.S.C.A. § 1154(a). As the Veteran, B. 
B. and L. C. are competent to describe events such as the 
Veteran injuring his knee in Vietnam, and the Veteran's DD 
Form 214 showed that he served in an artillery unit in 
Vietnam, the Board concedes that the Veteran injured his 
right knee from a recoiling Howitzer while engaged in enemy 
fire.  

On review of the record the Veteran has indicated that he has 
had right knee problems since service, the Board acknowledges 
that he is competent to give evidence about what he 
experienced; i.e., that he had right knee aches and swelling 
since service.  However, the Veteran is not competent to 
testify that he developed a current chronic right disorder 
manifested by degenerative arthritis from an event or injury 
in service, including the conceded right knee injury during 
Vietnam.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a medical professional.  Therefore, as a 
layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is certainly competent to testify as to the fact he had 
injuries and to symptoms, such as right knee aching or 
swelling or any physical limitations, which are non-medical 
in nature, however, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 

Furthermore, although the Veteran has indicated that he had 
chronic right knee problems since his injury in service, this 
assertion was inconsistent with his STR's that were negative 
for any right knee problems.  Of significance is that his 
March 1968 separation clinical examination and report of 
medical history were negative for complaints, treatment, or 
diagnoses relating to a right knee injury or disorder, 
including degenerative arthritis.  Further, on October 1969 
VA post service examination, a physical examination and x-
rays of his right knee were normal.  The record showed that 
the Veteran did not seek treatment for his right knee until 
more than 30 years after service in which a September 2000 
record from Dr. J. B. B. noted that the Veteran had given a 
history of right knee problems for only about two to three 
months.   

Finally, in an August and September 2009 VA examination 
report and addendum, the VA examiner reviewed the claims file 
and examined the Veteran.  The impression was right total 
knee arthroplasty for tricompartmental degenerative joint 
disease.  The examiner noted that there was no evidence of 
injury to the right knee in the Veteran's service medical 
records and opined that it was less likely than not than the 
Veteran's current knee condition was related to active duty 
service.  There was no competent medical evidence to the 
contrary.  

The Board further finds that the competent evidence of 
record, while showing a currently diagnosed disability of 
degenerative joint disease of the right knee, does not 
demonstrate arthritis manifested to a compensable degree 
within one year of separation or related to the in-service 
injury sustained by the Veteran.  In sum, for the reasons and 
bases expressed above the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for a right knee degenerative 
arthritis.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b).  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for degenerative arthritis 
of the right knee is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


